Citation Nr: 1453073	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-13 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.
 
2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 (West 2002 & Supp. 2014).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran had active duty service from June 1965 to January 1970, to include a tour on land in the Republic of Vietnam (Vietnam) during the Vietnam War.  During his active military service, the Veteran was awarded, in pertinent part, the Combat Infantryman Badge (CIB).  The Veteran died in May 2009.  The Appellant is the Veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the claims on appeal. The Appellant timely appealed that decision.

In December 2013, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

The paperless claims files were also reviewed and considered in preparing this decision, along with the paper claims file. 

The Board notes that the Appellant has also perfected an appeal regarding a waiver of an overpayment for VA non-service-connected death pension benefits.  This issue will be addressed in a separate Board decision.


FINDINGS OF FACT

1.  The Veteran died in May 2009.  The death certificate lists the immediate cause of death as chronic obstructive pulmonary disease (COPD) due to or as a consequence of congestive heart failure.   No underlying causes or contributory causes of death were listed.  

2.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD) only, and the Veteran was in receipt of a total disability rating based in individual unemployability due to his service-connected disability (TDIU).

3.  The objective and competent medical evidence of record preponderates against a finding that a disorder incurred in or presumed to have been incurred in service, or that the service-connected PTSD caused or contributed materially to producing or accelerating the Veteran's death.

4.  The Veteran was not evaluated as totally disabled due to a service-connected disability for ten continuous years immediately preceding his death, was not evaluated as totally disabled continuously from the date of separation from service and for a period of not less than five years immediately preceding his death, and was not a former prisoner of war.


CONCLUSIONS OF LAW

1. The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 1154, 1310 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.312 (2014). 

2. The criteria for entitlement to DIC pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.22, 20.1106 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Duties to Notify and Assist

Regarding the DIC claim, Veterans Claims Assistance Act of 2000 (VCAA) notice is not required because the issue presented is solely one of statutory interpretation.  Thus, the claim is barred as a matter of law and/or cannot be substantiated as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Regarding the service connection claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VCAA letters dated in July 2009 and December 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Appellant was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claim.  The letter informed her that additional information or evidence was needed to support her claim, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Appellant how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  These letters were sent prior to the initial RO adjudication of this claim in February 2011.

In addition, specifically in the context of a claim for cause of death benefits under 38 U.S.C.A. § 1310, the United States Court of Appeals for Veterans Claims (Court) held that section 5103(a) notice must include:  (1) a statement of the disabilities, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability; and, (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disorder not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Id.  

The December 2009 letter informed the Appellant as to the disability for which the Veteran was service-connected at the time of his death, and of what information and evidence was needed to support a claim for DIC.  As such, the Board concludes that the letter provided the information to the Appellant prescribed in Hupp.  21 Vet. App. at 342.

Accordingly, VA has no outstanding duty to inform the Appellant that any additional information or evidence is needed.

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs), VA treatment records, and private medical records are in the file.  Private medical records identified by the Appellant have been obtained, to the extent possible.  The Appellant has at no time otherwise referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.  The Board notes that the Veteran's death certificate documented that he died as an inpatient of Desoto Regional Health System.  Records from the time period as an inpatient at the time of his death are not in the claims file.  In letters dated in June 2012 and January 2014, the RO made attempts to obtain the Appellant's authorization for these records.  No response from the Appellant was received, and thus these records could not be obtained.  The claims file also does not present evidence that the Veteran was receiving disability benefits from the Social Security Administration (SSA) prior to his death.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that two VA medical opinions were obtained in January 2011 and September 2012 regarding the cause of the Veteran's death - particularly, regarding whether his fatal congestive heart failure was a form of ischemic heart disease and whether his PTSD had an impact on his death.  Both opinions were conducted after a thorough review of the Veteran's claims file and both opinions were supported by sufficient rationale.  Therefore, the Board finds that the VA medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Regarding a direct service connection theory of entitlement, to include in-service herbicide exposure, a VA medical opinion has not been obtained in this case.  See 38 U.S.C.A. § 5103A(a).  A VA medical examination is not required as a matter of course in virtually every case involving a nexus issue.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the appellant, in which case an examination may not be required); see also DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (providing that 38 U.S.C.A. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion or examination.  Rather, under 38 U.S.C.A. § 5103(A)(a), VA only needs to make reasonable efforts to assist a claimant in obtaining a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit.").  As discussed below, the evidence of record does not contain any documentation that the Veteran had COPD or congestive heart failure (or their associated symptoms) during his active military service.  The claims file contains the Appellant's general lay assertions that there is nexus between the Veteran's death and his active military service, to include his presumed in-service herbicide exposure; however, there is no medical evidence in the STRs or post-service treatment records to support these assertions.  Thus, the Board does not find it necessary to obtain a medical opinion on the theory of direct service connection entitlement.  

Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the claim.

The Board is also satisfied as to substantial compliance with its December 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included sending the Appellant another letter asking for the Veteran's treatment records immediately preceding his death.  The letter was sent to the Appellant in January 2014 and provided her with the appropriate release form (VA Form 21-4142) to obtain the Veteran's confidential treatment records from his private physician.  The Appellant, however, did not return the release forms, and all other evidence that she has indicated as relevant to the claim has been obtained.  Finally, the remand included readjudicating the claim, which was accomplished in the March 2014 Supplemental Statement of the Case (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.
For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the claim.  Therefore, no further assistance to the Appellant with the development of evidence is required.

Cause of Death Claim

The Appellant is claiming entitlement to service connection for the cause of the Veteran's death, to include as due to the Veteran's presumed in-service herbicide exposure and/or his service-connected PTSD.

Service connection may be granted for a disorder resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disorder; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disorder and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including cardiovascular-renal disease (to include any combination involvement of the type of arteriosclerosis, nephritis, and organic heart disease), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, a veteran who, during active military, naval, or air service, served in the Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The VA General Counsel has determined that the regulatory definition requires that an individual actually have been present on the land mass of Vietnam.  VAOPGCPREC 27-97; 62 Fed. Reg. 63604 (1997).  Specifically, General Counsel has concluded that in order to establish qualifying service in Vietnam, a veteran must demonstrate actual duty or visitation in Vietnam.  Id.  Service in Vietnam is interpreted as requiring service on the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525). 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and sub-acute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases include, in pertinent part, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) , in part, to add Parkinson's disease and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  See 75 Fed. Reg. 53202-16 (Aug. 31, 2010).

Specifically, the Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted for enumerated other disorders, and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See, e.g., Veterans and Agent Orange Update: Update 2010 (Update 2010), 77 Fed. Reg. 47924-8 (Aug. 10, 2012).  

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation. 
In light of the foregoing, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the veteran must show that he served in Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, the veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), or otherwise establish a nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997). 

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

In cases of service connection for the cause of the death of the veteran, the first requirement of a current disorder will always have been met - i.e., the current disorder being the disorder that caused the veteran to die.  However, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

To grant service connection for the cause of the veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The debilitating effects of a service-connected disability must have made the veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

In the instant case, The Veteran died in May 2009 while he was an inpatient at a private hospital.  The death certificate lists the immediate cause of death as COPD due to or as a consequence of congestive heart failure.  No underlying causes or contributory causes of death were listed.  The death certificate does not list an approximate interval between the onset of these disorders and the Veteran's death.  An autopsy and biopsy were not performed at the time of death.  As stated above, the Veteran's final treatment records could not be obtained by the RO because the Appellant did not return the release forms.  

At the time of his death, the Veteran was service-connected for one disability - PTSD.  The Appellant contends that the stress from having to deal with a
lifetime of symptoms from his service-connected PTSD caused the Veteran's congestive heart failure.  The Appellant reports that the Veteran constantly suffered from flashbacks because of his military experiences in Vietnam.  She states that she witnessed the Veteran having episodes many times throughout their forty years of marriage.  The Veteran would go into fits of rage, where he would punch holes in the walls and bend wrought iron rails.  She alleges that the Veteran's heart could not take the stress from the attacks any longer and finally gave out after years of struggling and living with the pain associated with his combat experiences.  The
Appellant mentioned that the Veteran was treated for anxiety with prescription
medications by private physicians; however, as stated above, these records could not be obtained by the RO because the Appellant did not return the release forms.  

In this regard, there is no evidence in the claims file to support that the Veteran's service-connected PTSD caused the Veteran's death, or substantially or materially contributed to the Veteran's death.  The Veteran's PTSD was not the Veteran's primary or contributory cause of death.  The evidence of record also does not show that the debilitating effects of the service-connected PTSD made the Veteran materially less capable of resisting the fatal COPD or congestive heart failure, or had a material influence in accelerating death.  

In September 2012, a VA medical opinion on the Veteran's PTSD and the cause of his death was obtained.  Following a review of the claims file, the VA physician determined that the claimed condition (death, i.e., congestive heart failure and COPD) was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected PTSD.  The physician found that it was not at least as likely as not that the Veteran's service-connected PTSD caused or substantially contributed to his death.  The physician concluded that the Veteran's service-connected PTSD did not combine to cause his death, or aid or lend assistance to the production of his death.  

The September 2012 VA physician reasoned that the medical evidence of record documents, via the death certificate, that the Veteran's immediate cause of death was COPD due to or as a consequence of congestive heart failure.  The physician noted that the Veteran's death certificate does not reveal nor include any significant conditions contributing to death that were not a result of the underlying causes.  The physician stated that the medical evidence of record in the claims file does not define the congestive heart failure as being a result of ischemic heart disease or due to a myocardial infarction.  His death certificate, as stated, finds that he died of COPD.  The physician stated that this medical condition is found as a part of the Veteran's VA Primary Care impression from a progress note dated in September 1998 ("Impression: 1. Hypertension  2. Morbid obesity.  3. Mild COPD.  4. Degenerative joint disease.").  Additionally, his COPD is found as a part of his medical history for his private physician, Dr. R.H. from notes in 2001 (specifically in August 2001).  This private treatment progress note lists the Veteran's medical conditions as "Advanced COPD, Morbid Obesity, Agent Orange Vietnam Exposure, Progressive COPD with Nocturnal Hypoxia, Moderate Sleep Apnea, Pulmonary Fibrosis-Suspect, Pneumoconiosis secondary to Agent Orange (a more specific name for the pneumoconiosis was not listed nor elaborated upon), and Severe COPD."  There are no stress tests (Bruce protocol nor nuclear medicine) in the claims file to support or exclude a diagnosis of coronary artery disease.  Therefore, the September 2012 VA physician stated that he could only speak or reference what was present in the claims file at the time of this review for this medical opinion.  In this regard, the VA physician stated that a May 1997 VA electrocardiogram (EKG) was in the file, which documented that the Veteran had no evidence of ischemia, as the interpretation was "Normal Sinus Rhythm @ 81 beats per minute, Rightward axis deviation, Incomplete Right Bundle Branch Block.  No acute ischemia on this tracing and no mentions of any myocardial infarctions."  Therefore, the physician determined that, based on the evidence of record, the Veteran's "congestive heart disease" (or cor pulmonale - the medical term for his condition) appears to be due to his lung disease (COPD).  

The September 2012 VA physician also cited to the medical literature as support for his medical opinion.  The physician pointed to the following definition:  "Cor pulmonale refers to the altered structure (e.g., hypertrophy or dilatation) and/or impaired function of the right ventricle that results from pulmonary hypertension that is associated with diseases of the lung (e.g., chronic obstructive pulmonary disease), vasculature (e.g., idiopathic pulmonary arterial hypertension), upper airway (e.g., obstructive sleep apnea), or chest wall (e.g., kyphoscoliosis).  Right-sided heart disease due to left-sided heart disease or congenital heart disease is not considered cor pulmonale.  Chronic obstructive pulmonary disease (COPD) is the most common cause of cor pulmonale in North America.  It has been estimated that as many as 20 to 30 percent of patients with COPD have cor pulmonale.  The severity of cor pulmonale appears to correlate with the magnitude of hypoxemia, hypercapnia, and airflow obstruction, as suggested by a study that found right ventricular hypertrophy in 40 percent of patients with an FEV1 <1.0L and 70 percent of patients with an FEV1 <0.6L.  In most patients with COPD, cor pulmonale tends to be accompanied by mild pulmonary hypertension (i.e., mean pulmonary artery pressure =40 mmHg)."  The aforementioned information was taken from a 2012 medical article titled, "Cor Pulmonale" by Dr. E.S.K.

The September 2012 VA physician cited to another piece of medical literature.  Specifically, the article stated that, "Post Traumatic Stress Disorder (PTSD) can be related to cardiovascular, gastrointestinal, and musculoskeletal disorders.  A number of studies have found an association between PTSD and poor cardiovascular health.  Among studies that have examined PTSD in relation to cardiovascular illness via physician diagnosis or laboratory findings, PTSD has been consistently associated with a greater likelihood of cardiovascular morbidity.  In a recent study, researchers used electrocardiogram (ECG) findings to compare the cardiovascular function of Vietnam Veterans with PTSD to the cardiovascular function of Veterans without PTSD.  After controlling for risk factors such as alcohol consumption, weight, current substance abuse, and smoking, in addition to controlling for current medication use, PTSD was found to be associated with nonspecific ECG abnormalities, atrioventricular conduction defects, and infarctions."  This information was taken from the "National Center for PTSD, PTSD and Physical Health" by Dr. K. J., and located at http://www.ptsd.va.gov/professional/pages/ptsd-physical-health.asp.

Additionally, the September 2012 VA physician pointed to a review of the Health Conditions Recognized for Presumptive Service Connection Due to Agent Orange Exposure and found that the Veteran did not have, at the time of his death, any conditions for which he nor his widow could file a claim.  The physician stated that the Veteran did have morbid obesity and appeared to have impaired glucose tolerance "only by reviewing his prior glucoses," but he was never diagnosed with Type II diabetes, nor was he diagnosed with impaired glucose tolerance.  Thus, in that regard, the physician stated he could not provide a diagnosis without resorting to speculation.  However, the physician added that elevated blood glucose is not a diagnostic test for diabetes and the Veteran's morbid obesity would account for this finding.

In summary, taking into consideration the medical evidence of record, the September 2012 VA physician found that it was evident that the Veteran's cardiovascular disease of record was "congestive heart failure."  However, the physician stated that congestive heart disease is not a result of ischemic heart disease or myocardial infarction, so there can be no association found between his service-connected PTSD and his cardiovascular disease.  The physician found that there was also no relationship between COPD and PTSD.  Thus, the September 2012 VA physician provided a negative nexus opinion.  

There are no other medical opinions of record concerning the Veteran's PTSD and his death. 

Thus, the Board concludes that the probative evidence of record does not show that the service-connected PTSD either caused or contributed substantially or materially to the Veteran's death.  

The Appellant also contends that the Veteran was exposed to Agent Orange during his active military service, which caused his fatal COPD and/or congestive heart failure.  

In this regard, the Veteran's DD-214 Form demonstrates that the Veteran served in the United States Army on land in Vietnam during the Vietnam Era.  Given the finding that the Veteran had qualifying active military service in Vietnam during the Vietnam era, he is presumed to have been exposed to herbicide agents during his active military service.  There is no affirmative evidence to the contrary.  

The Appellant asserts that the Veteran's fatal congestive heart failure was actually ischemic heart disease, and thus entitled to the herbicide presumption.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

In this regard, a VA medical opinion was obtained in January 2011.  Following a review of the claims file, the VA physician determined that the Veteran's congestive heart failure was less likely as not (less than 50/50 probability) caused by or the result of ischemic heart disease.  The physician reasoned that there was no basis in the evidence of records to establish a diagnosis of ischemic heart disease.  The physician pointed out that the Veteran had a documented history of and treatment for severe COPD with nocturnal hypoxia and pulmonary fibrosis on oxygen.  See August 2001 private treatment record.  The physician indicated that the Veteran had a VA EKG in May 1997, which showed normal sinus rhythm with right axis deviation, which supports lung disease such as COPD.  The physician pointed out that there was a mention of a diagnosis of lung cancer (in 1996) at the October 2001 VA examination, but there was no supporting pathology report or treatment record.  The physician stated that the August 2001 private pulmonary function test (PFT) demonstrated findings consistent with obstructive and restrictive lung disease.  The October 2001 VA respiratory examination took a chest X-ray of the Veteran, which revealed COPD and a "little" enlargement of the heart.  The physician interpreting the X-ray stated that it "could be congestive failure in a patient with COPD."  In this regard, the January 2011 VA physician opined that for a precise diagnosis of enlargement of the heart, an echocardiogram or other imaging study, such as a nuclear medicine MUGA scan, would have been more appropriate to diagnose cardiac enlargement rather than a chest X-ray.  The VA physician pointed out that, in the medically available records, which only document the Veteran's condition up to 2001, there is no definitive evidence to support a diagnosis of ischemic heart disease.  Thus, the January 2011 VA physician concluded that if the Veteran did have congestive heart failure, it was caused by his pulmonary disease, COPD with nocturnal hypoxia with pulmonary fibrosis, which is a recognized cause of cor pulmonale or right-sided heart failure due to advanced lung disease, which the physician stated it appears as though the Veteran had.  Thus, in summary, the January 2011 VA physician provided a negative opinion regarding whether the Veteran's congestive heart failure was actually ischemic heart disease or early signs of ischemic heart disease.

In September 2012, another VA medical opinion was obtained.  Following a review of the claims file, the VA physician determined that the medical evidence of record in the claims file did not define the Veteran's congestive heart failure as being a result of ischemic heart disease or due to a myocardial infarction.  There were no stress tests (Bruce protocol nor nuclear medicine) in the claims file to support or exclude a diagnosis of coronary artery disease.  Therefore, the physician stated that he could only speak or reference what was present in the claims file at the time of this review for this medical opinion.  In this regard, the physician stated that a May 1997 VA EKG was in the file, which documented that the Veteran had no evidence of ischemia, as the interpretation was "Normal Sinus Rhythm @ 81 beats per minute, Rightward axis deviation, Incomplete Right Bundle Branch Block.  No acute ischemia on this tracing and no mentions of any myocardial infarctions."  Therefore, the physician determined that, based on the evidence of record, the Veteran's "congestive heart disease" (or cor pulmonale - the medical term for his condition) appeared to be due to his lung disease (COPD).  The September 2012 VA physician cited to the medical literature.  The physician pointed to the following definition:  "Cor pulmonale refers to the altered structure (e.g., hypertrophy or dilatation) and/or impaired function of the right ventricle that results from pulmonary hypertension that is associated with diseases of the lung (e.g., chronic obstructive pulmonary disease), vasculature (e.g., idiopathic pulmonary arterial hypertension), upper airway (e.g., obstructive sleep apnea), or chest wall (e.g., kyphoscoliosis).  Right-sided heart disease due to left-sided heart disease or congenital heart disease is not considered cor pulmonale.  Chronic obstructive pulmonary disease (COPD) is the most common cause of cor pulmonale in North America.  It has been estimated that as many as 20 to 30 percent of patients with COPD have cor pulmonale.  The severity of cor pulmonale appears to correlate with the magnitude of hypoxemia, hypercapnia, and airflow obstruction, as suggested by a study that found right ventricular hypertrophy in 40 percent of patients with an FEV1 <1.0L and 70 percent of patients with an FEV1 <0.6L.  In most patients with COPD, cor pulmonale tends to be accompanied by mild pulmonary hypertension (i.e., mean pulmonary artery pressure =40 mmHg)."  The aforementioned information was taken from a 2012 medical article titled, "Cor Pulmonale" by Dr. E.S.K.  In summary, taking into consideration the medical evidence of record, the September 2012 VA physician found that it was evident that the Veteran's cardiovascular disease of record was "congestive heart failure," and congestive heart disease is not a result of ischemic heart disease or myocardial infarction.

Based on the aforementioned medical evidence, the Veteran did not have ischemic heart disease during his lifetime or at the time of his death.  There is no evidence to the contrary in the claims file.  Accordingly, he is not entitled to the herbicide presumption as he did not have a diagnosis of ischemic heart disease.  Additionally, congestive heart failure is not one of the diseases presumed to have been incurred from herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  VA has determined there is no positive association between exposure to herbicides and any other disorder for which the VA Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630-27641 (2003); see also Notice, 75 Fed. Reg. 32,540-32,548 (2010).  

However, the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by demonstrating that the disease was in fact "incurred" during the active military service by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In this regard, there is no positive medical nexus evidence in the claims file that provides a nexus between the Veteran's fatal disorders of COPD and congestive heart failure and his active military service, to include his presumed in-service herbicide exposure.  In this regard, the Veteran's STRs do not document any respiratory or heart complaint or treatment, or any diagnoses of congestive heart failure or COPD during his active military service.  The September 2012 VA physician, following a review of the Veteran's claim file, pointed to a review of the Health Conditions Recognized for Presumptive Service Connection Due to Agent Orange Exposure and found that the Veteran did not have, at the time of his death, any conditions for which he nor his widow could file a claim.  As previously stated, the Board finds that a VA medical opinion on the theory of direct service connection entitlement, to include in-service herbicide exposure, is not necessary in this case.  There is no positive medical nexus evidence in the claims file that provides a nexus between the Veteran's fatal disorders of COPD and congestive heart failure and his active military service, to include his presumed in-service herbicide exposure.  

The Veteran is also not entitled to presumptive service connection for cardiovascular-renal disease.  No heart diagnosis or a diagnosis of cardiovascular-renal disease was made within one year of the Veteran's military discharge.  The Appellant has not alleged that the Veteran's congestive heart failure has been present continuously since his active military service.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Accordingly, upon a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that any disease or injury, to include COPD and/or congestive heart failure, incurred during the Veteran's active military service was the principal or contributory cause of the Veteran's death.  No causal connection between the Veteran's military service and his death is demonstrated by the evidence of record.  The Board is sympathetic to the Appellant in that it is clear she sincerely believes her spouse's death was caused by in-service Agent Orange exposure.  However, the evidence of record does not support this contention.  Additionally, the Veteran's service-connected PTSD has not been shown to have caused his death, or substantially or materially contributed to the Veteran's death.  

In forming this decision, the Board has considered the Appellant's lay statements.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, whether the Veteran's in-service Agent Orange exposure and whether the Veteran's service-connected PTSD caused or contributed to his death, these issues fall outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that the Appellant possesses the medical expertise to provide such opinions, and no competent positive medical nexus opinions are of record.  Thus, as previously stated, the medical evidence of record is only against the Appellant's claim.  

Here, the Appellant has failed to submit or identify competent medical evidence to provide a nexus between any in-service injury or disease, to include in-service Agent Orange exposure, and the disorder that caused and contributed to cause the Veteran's death.  Additionally, the Veteran's service-connected PTSD has not been shown to have caused his death, or substantially or materially contributed to the Veteran's death.  As the preponderance of the evidence is against the Appellant's claim of entitlement to service connection for the cause of the Veteran's death, the benefit-of-the doubt rule does not apply.  The claim for service connection for the cause of the Veteran's death must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

DIC Claim

The Appellant is claiming entitlement DIC under the provisions of 38 U.S.C.A. 
§ 1318.  

A surviving spouse may establish entitlement to DIC pursuant to 38 U.S.C.A. 
§ 1318 when it is shown that the veteran's death was not the result of his own willful misconduct and, at the time of death, the veteran was receiving, or entitled to receive, compensation for a service-connected disability that was:  (1) rated by VA as totally disabling for a continuous period of at least ten years immediately preceding death; or, (2) rated by VA as totally disabling continuously since the veteran's release from active duty and for a period of at least five years immediately preceding death; or, (3) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the veteran was a former prisoner of war who died after September 30, 1999.  See 38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (a).  For the purposes of this provision, the total disability rating may be based on schedular considerations or on unemployability (TDIU).  See 38 C.F.R. § 3.22(c). 

In essence, the only possible ways of prevailing on a claim for benefits under 38 U.S.C.A. § 1318 are:  (1) to meet the above-described statutory duration requirements for a total disability rating at the time of death; (2) to show that such requirements would have been met, but for clear and unmistakable error (CUE) in a previous decision; or, (3) to show that service department records were in existence at the time of a prior VA decision but were not considered by VA, and that such records provide a basis for reopening a claim finally decided during the veteran's lifetime and for awarding a total service-connected disability rating retroactively.  Under the current version of 38 C.F.R. § 3.22, DIC benefits may not be awarded based on "hypothetical entitlement" for ten years preceding the veteran's death, no matter when the claim was filed.  See Tarver v. Shinseki, 557 F.3d 1371, 1374-77 (Fed. Cir. 2009); Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008).

In the instant case, the Veteran separated from the active duty service in January 1970.  At the time of the Veteran's death in May 2009, the Veteran was in receipt of a 70 percent evaluation for his PTSD, effective from August 10, 2001, and TDIU, effective from August 10, 2001.  At the time of his death, the Veteran had been in receipt of a TDIU for almost eight years.  Accordingly, the Veteran was not rated by VA as totally disabled for a continuous period of at least 10 years immediately preceding death; was not rated totally disabled continuously since his release from active duty and for a period of not less than five years immediately preceding death; and, has not shown to be a former prisoner of war.  See 38 C.F.R. § 3.22(a).  The statutory criteria under 38 U.S.C.A. § 1318 have not been met.
Neither the Veteran during his lifetime, nor the Appellant, has specifically pled CUE in any previous rating actions.  See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) (noting that any claim of CUE must be pled with specificity); Fugo v. Brown, 6 Vet. App. 40 (1993) (holding that a valid claim of CUE requires specific allegations of CUE). 

Although the Board is sympathetic to the Appellant's claim, entitlement to DIC benefits under 38 U.S.C.A. § 1318 is based upon specific and unambiguous requirements that have not been met in the instant case.  The Board has no authority to grant claims on an equitable basis; instead, the Board is constrained to follow specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board emphasizes, however, that the denial of this claim does not in any way diminish the Veteran's distinguished service.  As the preponderance of the evidence is against the Appellant's claim of entitlement to DIC under 38 U.S.C.A. § 1318, the benefit of the doubt doctrine does not apply, and her claim must be denied.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.
 
Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


